Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on May 20, 2021.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  

Claim 1 recite(s) providing a database that stores buyer profile data, supplier profile data, payment file data, and a set of payment rules; accepting a predefined fixed net payment term for all participating buyers on a network; receiving key data points from buyer audited statements data corresponding to the payment file data to determine weighted average cost of capital (WACC) data of the buyer key data points; receiving key data points from supplier audited statements data to determine WACC data of the supplier key data points; determining an optimal disbursement date of payment over the predefined fixed net payment term based on the determined WACC data of the buyer key data points and the determined WACC data of the supplier key data points; applying the stored set of payment rules to determine an optimal payment method corresponding to the WACC data, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of certain methods of organizing human activity because the subject matter is an example of a commercial interaction.  This judicial exception is 

Claims 8 recite(s) limitations to accept a predefined fixed net payment term for all participating buyers on a network; receive key data points from buyer audited statements data corresponding to the payment file data to determine weighted average cost of capital (WACC) data of the buyer key data points; receive key data points from supplier audited statements data to determine WACC data of the supplier key data points; determine an optimal disbursement date of payment over the predefined fixed net payment term based on the determined WACC data of the buyer key data points and the determined WACC data of the supplier key data points; apply the stored set of payment rules to determine an optimal payment method corresponding to the WACC data, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of certain methods of organizing human activity because the subject matter is an example of a commercial interaction.  This judicial exception is not integrated into a practical application because the additional limitations of a database including memories that store buyer profile data, supplier profile data, payment file data, and a set of payment rules; and a processor operatively connected to the database via a communication network, wherein the processor is configured to automatically execute disbursement of a payment to the supplier in accordance with the optimal disbursement date based on the optimal payment method only serve to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   

Claims 14 recite(s) the limitations of accessing a database that stores buyer profile data, supplier profile data, payment file data, and a set of payment rules; accepting a predefined fixed net payment term for all participating buyers on a network; receiving key data points from buyer audited statements data corresponding to the payment file data to determine weighted average cost of capital (WACC) data of the buyer key data points; receiving key data points from supplier audited statements data to determine WACC data of the supplier key data points; determining an optimal disbursement date of payment over the predefined fixed net payment term based on the determined WACC data of the buyer key data points and the determined WACC data of the supplier key data points; applying the stored set of payment rules to determine an optimal payment method corresponding to the WACC data, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of certain methods of organizing human activity because the subject matter is an example of a commercial interaction.  This judicial exception is not integrated into a practical application because the additional limitation of a non-transitory computer readable medium configured to store instructions for implementing a payment optimizer application module, wherein, when executed, the instructions cause a processor to automatically execute disbursement of a payment to the supplier in accordance with the optimal disbursement date based on the optimal payment method only serves to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations mentioned above only serve to generally link the use of the judicial exception to a particular technological environment or field of use.  

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

Dependent Claims
Dependent claims 2-7, 9-13, and 15-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-7, 9-13, and 15-20 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

2. The method according to claim 1, wherein determining an optimal disbursement date of payment comprises: receiving data corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; receiving data corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; andAttorney Docket No.: P63258 determining the optimal disbursement date based on a value where the buyer TVM and the supplier TVM is equal.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

3. The method according to claim 1, wherein determining an optimal disbursement date of payment comprises: generating a first line graph corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; generating a second line graph corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and setting a cross point of the first and second line graphs as the optimal disbursement date of payment.  (The additional limitations only serve to 

4. The method according to claim 1, wherein the payment file data includes one or more of the following data: payable amount, remittance address, supplier name and unique identifier, and remittance information including invoice date and invoice amount.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. The method according to claim 1, wherein the buyer profile data includes one or more of the following data: WACC data of the buyer key data points, buyer name and unique identifier, operating account, and standard term.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

6. The method according to claim 1, wherein the supplier profile data includes one or more of the following data: WACC data of the supplier key data points, supplier name and unique identifier, single-use account (SUA), fixed discount parameters, and remittance address.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

7. The method according to claim 1, wherein the optimal payment method includes any one of the following method of payment: single-use account (SUA), automated clearing house (ACH), wire transfer, check, and real-time payment (RTP).  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



10. The system according to claim 8, wherein, in determining an optimal disbursement date of payment, the processor is further configured to: generate a first line graph corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; generate a second line graph corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and set a cross point of the first and second line graphs as the optimal disbursement date of payment.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

11. The system according to claim 8, wherein the payment file data includes one or more of the following data: payable amount, remittance address, supplier name and unique identifier, and remittance information including invoice date and invoice amount.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

12. The system according to claim 8, wherein the buyer profile data includes one or more of the following data: WACC data of the buyer key data points, buyer name and unique identifier, operating account, and standard term.   (The additional limitations only serve to further describe 

13. The system according to claim 8, wherein the supplier profile data includes one or more of the following data: WACC data of the supplier key data points, supplier name and unique identifier, single-use account (SUA), fixed discount parameters, and remittance address.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

15. The non-transitory computer readable medium according to claim 14, wherein, in determining an optimal disbursement date of payment, the instructions, when executed, cause the processor to further perform the following: receiving data corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; receiving data corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and determining the optimal disbursement date based on a value where the buyer TVM and the supplier TVM is equal.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

16. The non-transitory computer readable medium according to claim 14, wherein, in determining an optimal disbursement date of payment, the instructions, when executed, cause the processor to further perform the following: generating a first line graph corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; generating a second line graph corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and setting a cross point of the first and second line graphs as the optimal disbursement date of payment.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

17. The non-transitory computer readable medium according to claim 14, wherein the payment file data includes one or more of the following data: payable amount, remittance address, supplier name and unique identifier, and remittance information including invoice date and invoice amount.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. The non-transitory computer readable medium according to claim 14, wherein the buyer profile data includes one or more of the following data: WACC data of the buyer key data points, buyer name and unique identifier, operating account, and standard term.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

19. The non-transitory computer readable medium according to claim 14, wherein the supplier profile data includes one or more of the following data: WACC data of the supplier key data points, supplier name and unique identifier, single-use account (SUA), fixed discount parameters, and remittance address.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

20. The non-transitory computer readable medium according to claim 14, wherein the optimal payment method includes any one of the following method of payment: single-use account (SUA), automated clearing house (ACH), wire transfer, check, and real-time payment (RTP). (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Rampell (US 2008/0077506 A1) discloses methods and systems for providing a user interface for an alternative payment platform.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Malloy (US 2008/0086413 A1) and in view of Hoffberg (US 2013/0080307 A1).   
Claim 1:	In regard to the following limitation, Malloy teaches:
A method for implementing a payment optimizer application module by utilizing one or more processors and one or more memories, the method comprising: 
receiving key data points from buyer audited statements data corresponding to the payment file data to determine weighted average cost of capital (WACC) data of the buyer key data points; receiving key data points from supplier audited statements data to determine WACC data of the supplier key data points; (Malloy:  pgh 129)
determining an optimal disbursement date of payment over the predefined fixed net payment term based on the determined WACC data of the buyer key data points and the determined WACC data of the supplier key data points; (Malloy:  pgh 147-150)
Malloy does not teach the remaining limitation.  However, Hoffberg teaches:
applying the stored set of payment rules to determine an optimal payment method corresponding to the WACC data; and automatically executing disbursement of a payment to the supplier in accordance with the optimal disbursement date based on the optimal payment method.  (Hoffberg:  pgh 88-90)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Malloy with the elements as taught by Hoffberg because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine can be found in the Malloy reference (see Malloy:  pgh 14-16).    
Claim 2:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Malloy teaches:
2. The method according to claim 1, wherein determining an optimal disbursement date of payment comprises: receiving data corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; receiving data corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; andAttorney Docket No.: P63258 determining the optimal disbursement date based on a value where the buyer TVM and the supplier TVM is equal.  (Malloy:  pgh 147-150)
Claim 3:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Malloy teaches:
3. The method according to claim 1, wherein determining an optimal disbursement date of payment comprises: generating a first line graph corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; generating a second line graph corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and setting a cross point of the first and second line graphs as the optimal disbursement date of payment.  (Malloy:  pgh 147-150)
Claim 4:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Malloy teaches:
4. The method according to claim 1, wherein the payment file data includes one or more of the following data: payable amount, remittance address, supplier name and unique identifier, and remittance information including invoice date and invoice amount.  (Malloy:  pgh 129)
Claim 5:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Malloy teaches:
5. The method according to claim 1, wherein the buyer profile data includes one or more of the following data: WACC data of the buyer key data points, 
Claim 6:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Malloy teaches:
6. The method according to claim 1, wherein the supplier profile data includes one or more of the following data: WACC data of the supplier key data points, supplier name and unique identifier, single-use account (SUA), fixed discount parameters, and remittance address.   (Malloy:  pgh 129)
Claim 7:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Malloy teaches:
7. The method according to claim 1, wherein the optimal payment method includes any one of the following method of payment: single-use account (SUA), automated clearing house (ACH), wire transfer, check, and real-time payment (RTP).  (Malloy:  pgh 8)
Claim 8:	In regard to the following limitation, Malloy teaches:
8. A system for implementing a payment optimizer application module, comprising: a database including memories that store buyer profile data, supplier profile data, payment file data, and a set of payment rules; and a processor operatively connected to the database via a communication network, wherein the processor is configured to: accept a predefined fixed net payment term for all participating buyers on a network; (Malloy:  Fig. 5)
receive key data points from buyer audited statements data corresponding to the payment file data to determine weighted average cost of capital (WACC) data of the buyer key data points; receive key data points from supplier audited statements data to determine WACC data of the supplier key data points; (Malloy:  Fig. 5, pgh 129)
determine an optimal disbursement date of payment over the predefined fixed net payment term based on the determined WACC data of the buyer key data 
Malloy does not teach the remaining limitation.  However, Hoffberg teaches:
apply the stored set of payment rules to determine an optimal payment method corresponding to the WACC data; and automatically execute disbursement of a payment to the supplier in accordance with the optimal disbursement date based on the optimal payment method.    (Hoffberg:  pgh 88-90)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Malloy with the elements as taught by Hoffberg because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine can be found in the Malloy reference (see Malloy:  pgh 14-16)    
Claim 9:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Malloy teaches:
9. The system according to claim 8, wherein, in determining an optimal disbursement date of payment, the processor is further configured to: receive data corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; receive data corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and determine the optimal disbursement date based on a value where the buyer TVM and the supplier TVM is equal.  (Malloy:  pgh 147-150)
Claim 10:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Malloy teaches:
10. The system according to claim 8, wherein, in determining an optimal disbursement date of payment, the processor is further configured to: generate 
Claim 11:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Malloy teaches:
11. The system according to claim 8, wherein the payment file data includes one or more of the following data: payable amount, remittance address, supplier name and unique identifier, and remittance information including invoice date and invoice amount.  (Malloy:  pgh 129)
Claim 12:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Malloy teaches:
12. The system according to claim 8, wherein the buyer profile data includes one or more of the following data: WACC data of the buyer key data points, buyer name and unique identifier, operating account, and standard term.   (Malloy:  pgh 129)
Claim 13:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Malloy teaches:
13. The system according to claim 8, wherein the supplier profile data includes one or more of the following data: WACC data of the supplier key data points, supplier name and unique identifier, single-use account (SUA), fixed discount parameters, and remittance address.  (Malloy:  pgh 129)
Claim 14:	In regard to the following limitation, Malloy teaches:
14. A non-transitory computer readable medium configured to store instructions for implementing a payment optimizer application module, wherein, when executed, the instructions cause a processor to perform the 
receiving key data points from buyer audited statements data corresponding to the payment file data to determine weighted average cost of capital (WACC) data of the buyer key data points; receiving key data points from supplier audited statements data to determine WACC data of the supplier key data points; (Malloy:  Fig. 5, pgh 129)
determining an optimal disbursement date of payment over the predefined fixed net payment term based on the determined WACC data of the buyer key data points and the determined WACC data of the supplier key data points; (Malloy:  pgh 147-150)
Malloy does not teach the remaining limitation.  However, Hoffberg teaches:
applying the stored set of payment rules to determine an optimal payment method corresponding to the WACC data; and automatically executing disbursement of a payment to the supplier in accordance with the optimal disbursement date based on the optimal payment method.    (Hoffberg:  pgh 88-90)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Malloy with the elements as taught by Hoffberg because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine can be found in the Malloy reference (see Malloy:  pgh 14-16)    
Claim 15:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Malloy teaches:
15. The non-transitory computer readable medium according to claim 14, wherein, in determining an optimal disbursement date of payment, the instructions, when executed, cause the processor to further perform the following: receiving data corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; receiving data corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and determining the optimal disbursement date based on a value where the buyer TVM and the supplier TVM is equal.  (Malloy:  pgh 147-150)
Claim 16:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Malloy teaches:
16. The non-transitory computer readable medium according to claim 14, wherein, in determining an optimal disbursement date of payment, the instructions, when executed, cause the processor to further perform the following: generating a first line graph corresponding to a buyer time-value of money (TVM) based on the key data points of the buyer audited statements corresponding to the payment file data; generating a second line graph corresponding to a supplier TVM based on the supplier audited statements corresponding to the payment file data; and setting a cross point of the first and second line graphs as the optimal disbursement date of payment.  (Malloy:  pgh 147-150)
Claim 17:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Malloy teaches:
17. The non-transitory computer readable medium according to claim 14, wherein the payment file data includes one or more of the following data: payable amount, remittance address, supplier name and unique identifier, and remittance information including invoice date and invoice amount.   (Malloy:  pgh 129)

18. The non-transitory computer readable medium according to claim 14, wherein the buyer profile data includes one or more of the following data: WACC data of the buyer key data points, buyer name and unique identifier, operating account, and standard term.  (Malloy:  pgh 129)
Claim 19:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Malloy teaches:
19. The non-transitory computer readable medium according to claim 14, wherein the supplier profile data includes one or more of the following data: WACC data of the supplier key data points, supplier name and unique identifier, single-use account (SUA), fixed discount parameters, and remittance address.  (Malloy:  pgh 129)
Claim 20:	Malloy/Hoffberg teaches the limitation(s) as shown in the rejection of claim 14.  In regard to the following limitation, Malloy teaches:
20. The non-transitory computer readable medium according to claim 14, wherein the optimal payment method includes any one of the following method of payment: single-use account (SUA), automated clearing house (ACH), wire transfer, check, and real-time payment (RTP). (Malloy:  pgh 8, 129)


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        December 4, 2021